=================================================================
This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 207 SSM 24
The People &c.,
            Respondent,
        v.
Mactar Sougou,
            Appellant.
-----------------------
No. 208 SSM 25
The People &c.,
            Respondent,
        v.
Rita Thompson,
            Appellant.



Case No. 207 SSM 24:
          Submitted by Harold V. Ferguson, Jr., for appellant.
          Submitted by Alan Gadlin, for respondent.
Case No. 208 SSM 25:
          Submitted by Harold V. Ferguson, Jr., for appellant.
          Submitted by Manu Balachandran, for respondent.


Memorandum:
          The orders of the Appellate Term should be affirmed.
          In each of these appeals defendants contend that their
respective plea allocutions were insufficient as a matter of law
to establish that they pled guilty knowingly and intelligently
(see Boykin v Alabama, 395 U.S. 238, 243 [1969]; People v Harris,

                              - 1 -
                               - 2 -            SSM Nos. 24 and 25

61 NY2d 9, 18 [1983]). We disagree and conclude that in each
case, the plea proceeding manifests a constitutionally adequate
waiver.
           As a preliminary matter, we reject the People's
contention that defendants' claims are unpreserved and find
People v Tyrell (22 NY3d 359 [2013]) dispositive on this issue.
As in Tyrell, both defendants pled guilty and were sentenced at
the same proceeding, and the errors were clear from the face of
record.   As a consequence, preservation poses no bar to our
review of defendants' challenge to their guilty pleas (id. at
364).
           Turning to the merits, we begin with the established
constitutional principle that a guilty plea must be "entered
voluntarily, knowingly and intelligently" (People v Haffiz, 19
NY3d 883, 884 [2012]; see Tyrell, 22 NY3d at 365; People v
Harris, 61 NY2d 9, 17-18 [1983]).   A valid plea encompasses a
waiver of the right to trial by jury, the privilege against
compulsory self-incrimination, and the right to confront one's
accusers (Boykin, 395 U.S. at 243; Harris, 61 NY2d at 18).
However, this Court has rejected the requirement that the trial
judge must enumerate all the rights waived during the course of
the plea allocution (Harris, 61 NY2d at 18; Tyrell, 22 NY3d at
365).   Nevertheless, "the Trial Judge has a vital responsibility
'to make sure [that the accused] has full understanding of what
the plea connotes and of its consequences' " (Harris, 61 NY2d at


                               - 2 -
                               - 3 -              SSM Nos. 24 and 25

19, citing Boykin, 395 U.S. at 244).     Of course, a trial judge may
discharge this duty by direct inquiry of the defendant, but, as
we recognized in Tyrell, a valid waiver can be established "where
the record shows that the defendant consulted with [defendant's]
attorney about the constitutional consequences of a guilty plea"
(22 NY3d at 365, citing N. Carolina v Alford, 400 U.S. 25, 40 n 3
[1970], and Hanson v Phillips, 442 F3d 789, 801 [2d Cir 2006]).
           A court determining the voluntariness of a waiver must
review the record as a whole and the circumstances of the plea in
its totality (Harris, 61 NY2d at 19).    Indeed, " 'the
voluntariness of [a] plea can be determined only by considering
all of the relevant circumstances surrounding it' " (Harris, 61
NY2d at 19, quoting Brady v United States, 397 U.S. 742, 749
[1970]).   Here, the records in the instant appeals demonstrate
that defendants' pleas were "knowing, voluntary and intelligent"
and constitute valid waivers of their constitutional rights.
           In Sougou, defendant pled guilty to unlicensed general
vending (New York City Administrative Code § 20-453), a
misdemeanor.   The court sentenced defendant to a conditional
discharge, with three days of community service, and required
that he not be arrested for one year, or risk 90 days' jail time
as an alternative sentence.
           During the plea, defense counsel stated initially that
defendant authorized him to enter a guilty plea for violating
section 20.453, and that he had discussed with defendant that any


                               - 3 -
                               - 4 -             SSM Nos. 24 and 25

arrests during the conditional discharge period would place
defendant at risk of arrest and 90 days' jail time.    The judge
then directly addressed defendant and asked specifically whether
defendant had discussed the plea and the sentence, as described
in open court, with his lawyer; whether defendant was pleading
voluntarily and of his own free will; and whether defendant
understood that he was giving up his right to a trial and to
hearings on the search and seizure evidence.    Defendant answered
"yes" to each and every question.   The record thus affirmatively
demonstrates that defendant understood the consequences of his
plea, including that he was waiving his right to trial and to
challenge evidence against him, and that he discussed both the
plea and his sentence with counsel.    Therefore, defendant's
challenge to the voluntariness of the plea is without merit (see
Harris, 61 NY2d at 20-21 [holding that waivers in People v Ramsey
and People v Alicea were valid where the judges advised the
defendants of their right to trial, discussed the plea
consequences with defendant, and defendant affirmed that the plea
was voluntary]).
          In Thompson, defendant pleaded guilty to harassment in
the second degree (Penal Law § 240.26), a violation, and the
court sentenced her to time served and imposed a two-year order
of protection.   At the plea proceeding, counsel stated that she
was authorized to enter a plea of guilty on defendant's behalf to
harassment in the second degree.    The judge addressed defendant


                               - 4 -
                                    - 5 -               SSM Nos. 24 and 25

and asked whether she wanted to enter a plea of guilty to
harassment, a violation and not a crime, and whether she
understood that by pleading guilty she was giving up her right to
trial.    Defendant responded affirmatively to the court's
inquiries, and also stated that no one had forced her to enter
the plea.
              Based on our review of the record, we conclude that the
court's inquiry and defendant's responses establish that
defendant waived her right to trial and fully comprehended the
plea.    Indeed, defense counsel emphasized "to be very clear for"
defendant, that the plea was to "a violation not a crime. It will
not add to her criminal record."         Defendant thus understood that
by pleading guilty she avoided any further enhancement of her
existing criminal record.      Granted, the plea proceeding was
succinct, but, unlike Tyrell, the record was not silent, and the
substance of the plea colloquy is at least equivalent to that of
the pleas this Court upheld in People v Ramsey and People v
Alicea, two of the cases decided along with Harris (61 NY2d at
20-21).
*   *     *    *   *   *   *    *    *      *   *   *   *   *   *   *   *
For Each Case: On review of submissions pursuant to section
500.11 of the Rules, order affirmed, in a memorandum. Chief
Judge Lippman and Judges Pigott, Rivera, Abdus-Salaam, Stein and
Fahey concur.

Decided November 24, 2015




                                    - 5 -